Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Application is a continuation of parent Application 15386860 (now Patent US10324000).  The parent application contained allowable features of which one of the features includes the arrangement of an insulation blanket also found in child Application Claims 4 & 17. 

Indication of Allowable Subject Matter

Claim 4 & 17 are objected to and would be allowable if:
1) Rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

2) File a terminal disclaimer to address the nonstatutory double patenting of the claims to include claims 4 and 17.

The following is a statement of reasons for the indication of allowable subject matter:


Regarding Claims 4 & 17. Dependent on the respective the test fixture of Claim 1 and system of Claim 14. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a test fixture for securing a test article with the test fixture having a frame defining an upper portion and a lower portion with the lower portion of the frame releasably mounted to a vibration device and where a beam compresses an insulation blanket to create a substantially fluid-tight seal against the insulation blanket and an outer surface of the test article.

The closest prior art  is Lemmer (US 20140123773) in view of Miles (US20020017144) which in combination teach a test fixture for securing a test article with the test fixture having a frame .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Claims 1, 3-14, 16-18, 20 & 23-24 of U.S. Patent No. 10324000, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Claims  of Instant Application 16397402
Are Claimed in obvious combination in Conflicting Patent US 10324000 Application 15386860
Claims 1, 14 & 18
Claims 1,4, 5 & 17
Claims 2, 15 & 19
Claim 1, 14, 18 & 23
Claims 3, 16 & 20
Claims 3, 16 & 23
Claims 4 & 17
Claims 6 & 24

Claim  7
Claim 6
Claim 1, 14, 18, 23 & 24
Claim 7
Claim 1, 14, 23 & 24
Claim 8
Claim 1, 8, 14, 23 & 24
Claim 9
Claim 9
Claim 10
Claim 1, 10, 14, 18, 23 & 24
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 20
Claim 20


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 cites the limitation “the upper interface and the lower interface both define a boundary where the test article and either the upper grip or the lower grip engage with one another”, which is unclear as to the claimed arrangement of the elements since the grips are listed in the alternative and then cited as engaging with each other without context to the nature of the engagement.   Examiner looks to figure 6, where the upper (116) and lower interfaces (117) seem to require a connection to their respective upper (118) and lower (128) grips where the interfaces and the grips create an upper and lower boundary for the grips to engage the test article (22).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11-12, 14-16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmer (US 20140123773;  “Lemmer”)  in view of  Miles (US20020017144; "Miles").

Claims 1, 14 & 18. Lemmer discloses a test fixture (overall Structure Fig. 1: load frame 10)  system and method  to secure a test article  (Figs. 1 & 2: 11)[Abstract], the test fixture  (Figs. 1: 10) comprising: a frame  (Fig. 1:  frame elements 14-16) defining an upper portion (Fig. 1: 16 down through 20 top specimen holder) and a lower portion (Fig. 1: 14 and up through 21 bottom specimen holder); an upper grip (Figs. 1 & 2: 20 specimen holder as part of  connected to the upper portion of the frame (Fig. 1: 16 down through 20) and a lower grip (Figs. 1 &2: bottom specimen holder 21within interface 30) connected to the lower portion of the frame  (Fig. 1: 14 and up through  21); at least one heat shield (Fig. 3: heat shield 34 & 39 shown for lower grip but is used also on upper grip 20) [0015 The cross head 16 supports a test specimen holder 20 having aspects of the present disclosure. A similar, if not identical, test specimen holder 21 is illustrated at a lower end of the environmental chamber 12] positioned to insulate [0047 shields 34, 39, and/or other components forming part of specimen engaging portion 30 comprising a material that inhibits heat absorption or heat transfer via conduction, convection and/or radiation] the upper grip (20) or lower grip (Fig. 3: provides detail of heat shields 34 & 39 around lower grip 21)[0019], wherein the upper grip (Figs. 1 & 2: 20 specimen holder as part of  specimen interface 30) is configured to secure an upper portion (Figs. 1 & 2: upper specimen 11 at upper grip 20) [0018  test specimen holders 20, 21 that can be used to hold a test specimen 11 when it is desired to subject the test specimen 11] of the test article (11) along an upper interface (Fig. top interface 30), the lower grip (21) is configured to secure [0018  test specimen holders 20, 21 that can be used to hold a test specimen 11 when it is desired to subject the test specimen 11] a lower portion (Figs. 1 & 2: upper specimen 11 at lower grip 21) of the test article (11) along a lower interface (Fig. 3: lower interface 30); a cooling assembly (Fig. 3: (30 shown for the base holder 21 but is repeated to top holder 20): consists of  a cooling fluid supply 78, fluid inlets 80, 82, 86 , central passage 74 manifold out to and temperature modifying structure 32 with passages 36 & 40) [0027-0030] configured to transport a cooling medium [0035] across at least the lower interface (Fig. 3: lower interface 30) or upper interface  (repeated on upper interface 30); and insulation (Fig. 3:inside walls of heat shields 34 & 39 and extension 70 made of thermal barrier material)[0047] secured between [0047 inside wall of 34 & 39 and extension 70 provide thermal barrier material] the heat shield (34 & 39) and at least one of the upper grip (20) and the lower grip (Fig. 3: provides insulation detail around grip 21 , wherein a portion of the heat shield  (34 & 39) and one of the upper grip (20) and the lower grip (Fig. 3: detail on 21) cooperate (Fig. 3: heat shields 34 & 39 surround grip 21 and for passageways 36 & 40) to define a passage  (36 & 40) that the cooling medium travels within [0047].  

Lemmer does not explicitly disclose the lower portion of the frame is configured to releasably mount to a vibration device.

Miles teaches a device for fatigue testing (Fig. 1).  Miles further teaches vibration characteristics of a vibration device (Fig. 1 element 26) and that the vibration device is releasably mounted [0050 A shaker 26, or actuator, is acoustically coupled to one of the first and second clamping means 16 (top frame) and 18 (bottom frame)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Miles's releasable vibration device with Lemmer’s lower clamping portion of the frame actuator base because coupling a vibration device to Lemmer’s actuator base improve the article  testing capability by adding to tension and temperature testing the additional environmental test requirement of vibration fatigue compliance to meet various levels of regulated government and commercial environmental stress requirements [Miles 0006]. 

Miles is silent on the releasibility/separatibility of the vibration device from the lower portion of the frame.  However, the courts have maintained separatibility of parts would be merely a matter of obvious engineering choice. [See MPEP 2144.04 section V] and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  . Therefore, it would be obvious to use Mile’s vibration device (26) and releasably combine it with Lemmer’s test device actuator base because the 

Claims 2, 15 & 19.  Dependent on the respective test fixture of claim 1, system of claim 14 and method of claim 18. Lemmer further discloses the cooling assembly (Fig. 3: 32) includes an inlet manifold (Fig. 3 showing base specimen holder 21 in interface 30: where inlet is at 82 to 80 with a manifold at 74 branching to cooling passageways 36 & 40 in the specimen interface 30), and wherein the inlet manifold (Fig. 3: 74) defines at least one opening (Fig. 3:  passageways 36 & 40) to direct the cooling medium [0035 air, inert gas or liquid] across one of the upper interface and the lower interface (Fig. 3: shows lower interface 30 for grip 21  and is identical to upper interface 30 for upper grip 20) [0035 The degree or extent of the cooling provided to the specimen engaging portion 30]  & [0031].

Claims 3, 16 & 20. Dependent on the respective the test fixture of claim 2 and system of claim 15 and method of claim 19. Lemmer further discloses the cooling assembly includes an outlet manifold (Fig. 3: outlets of passageways 38 & 42), and wherein the outlet manifold (Fig. 3: outlets of passageways 38 & 42), defines at least one opening in fluid communication  (Fig. 3:  passageways 38 & 42), with the at least one opening of the inlet manifold (Fig. 3: where inlet is at 82 to 80 with a manifold at 74 branching)  and comprising receiving the cooling medium [0035] directed across one of the (Fig. 2 the top grip 20 and bottom grip 21 are identical with cooling passages at both ends)[0015] upper interface and the lower interface by an opening defined by an outlet manifold  (Fig. 3: outlets of passageways 38 & 42 providing a path from cooling medium 79 inserted at inlet 82 and exhausted at the outlets of passageways 38 & 42).
  
Claim 5. Dependent on the test fixture of claim 1. Lemmer further discloses the upper grip (20) [0015 The cross head 16 supports a test specimen holder 20 having aspects of the present disclosure. A similar, if not identical, test specimen holder 21 is illustrated at a lower end of the environmental chamber 12. In the embodiment illustrated, the test specimen holder 21] and the lower grip (Fig. 5: details of exemplary grip 21 with front and back wedges 109) each include a front grip plate (Fig. 5: front plate 109) and a rear grip plate (Fig. 5: rear plate 109) that generally oppose one another [0045 test specimen receiver 101' includes wedges 109 that move laterally toward and away from the test specimen 11 to selectively engage the test specimen 11].

Claim 6. Dependent on the test fixture of claim 1. Lemmer further discloses the upper interface (Fig. 2: upper grip mechanism 20 referred to as upper specimen engaging portion 30)   and the lower interface (Fig. 2: upper grip mechanism 21 referred to as lower specimen engaging portion 30)  both define a boundary (Fig. 2: top and bottom of sample 11) where the test article (11) and either the upper grip (20) or the lower grip (21) engage with one another [0016 applying loads to the test specimen 11, although aspects of the present disclosure are particularly advantageous when loads are applied since such loads are applied through the test specimen holders 20 and 21].  

Claim 11. The test fixture of claim 1, wherein the cooling medium is a liquid-gas phase change coolant [0035 If desired, the fluid can even be provided from the source 78 as a liquid, wherein energy is absorbed and a change in state to a gas occurs, where gas is emitted from the passageway(s) 38, 42].  

Claim 12. The test fixture of claim 1.  Lemmer further discloses the frame comprises a pair of front load frames (Fig. 1: 16  & 19), wherein a single front load frame (Fig. 1:  19 bottom front load frame) is disposed along the lower portion (Fig. 1: 14 and up through  21) of the test fixture (Fig. 1: 10) , and a remaining front load frame (Fig. 1: 16 top front load frame) is disposed along an upper portion (Fig. 1: 16 down through 20) of the test fixture  (Fig. 1: 10).
	
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmer in view of Miles and in further view of Reed (US 3563086: “Reed”).

Claim 7-9. Dependent on the test fixture of claim 1.  Lemmer further discloses a tensioner assembly (Fig. 2: 19) located at the lower portion (Fig. 2:  19 to 21) of the test fixture (Fig. 1), wherein the tensioner assembly (19) and an lower adapter plate (19 horizontal bar) connecting the tensioner assembly (19) to the lower grip (21)[0041 the test specimen holder 21 comprises an actuatable assembly for selectively gripping and releasing the test specimen 11… Rod portion 105 is connected through suitable connections such as a threaded connection to a rod of the actuator 19 that is mounted in the base 14 of the load frame 10].

Lemmer does not explicitly disclose a tensioner assembly located at the upper portion of the test fixture, wherein the tensioner assembly is connected to the upper grip and includes an adjustment mechanism configured to urge the upper grip in an upward direction towards the upper portion of the frame and  an upper adapter plate connecting the tensioner assembly to the upper grip, wherein the adjustment mechanism is configured to urge the upper adapter plate in the upward direction and wherein the adjustment mechanism is a plurality of tension bolts that each define a shank, and wherein the shank of each tension bolt is connected to the upper adapter plate such that as the tension bolts are tightened the upper adapter plate is urged in the upward direction. 
 
Reed teaches a tester for determining a level of fatigue in a tested article (Fig. 1).  Reed further teaches a tensioner assembly (Fig. 1:  30 and in detail in Fig. 2) is pulled up [Col. 10 lines 1-5 plate 86 and chuck 34 raised]  located at the upper portion (Fig. 1: 30 down to 10)  and above gripper  (Fig. 1: above par of the test fixture, wherein the tensioner assembly is connected to the upper grip 34) and includes an adjustment mechanism (Fig. 2: fastener 93 and fasteners 108) configured to urge the upper grip (Fig. 1: upper grip 38) in an upward direction towards the upper portion (Fig. 1: frame header 10 and actuator device 30) of the frame (Fig. 1: 2-6, 10 & 14)  and  an upper adapter plate (Fig. 2: mounting block 86) connecting the tensioner assembly (30) to the upper grip (38), wherein the adjustment mechanism (Fig. 2:  fastener 93-95 and machine screws 108) is configured to urge the upper adapter plate (Fig. 2: 86)  in the upward direction [Col. 10 lines 1-20] and wherein the adjustment mechanism (Fig. 2:  fastener 93-95 and machine screws 108) is a plurality of tension bolts [Col. 5 lines 10-20] that each define a shank (Fig. 2: 93-95 and machine screws 108 have a shank), and wherein the shank of each tension bolt is connected to the upper adapter plate (86)[Col. 5 lines 10-20 Cemented to the top surface of the ring 10 104 is a metal ring or collar 106, the latter being attached by means of several machine screws 108 to the mounting block 86. Thus, the top end of column 60 is fastened to the top end of column 62, both of the columns being attached to the mounting block 86. The annular outer 15 column 62 is also preloaded by the four tension rods as described in connection with the inner assembly 60 for the reasons previously stated. These have not been specifically illustrated in order to simplify the drawings] such that as the tension bolts (93 and 108) are tightened the upper adapter plate (86) is urged in the upward direction [Col. 10 lines 1-5: 64 pushes up plate 86 that pulls up tension rod 94 and chuck 34].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Reed’s tensioner assembly (30) attached to a top grip with Lemmer’s tension testing top grip because applying tension to the top grip along with Lemmer’s tension on the bottom grip improves the accuracy of measuring a constant tension throughout the monitored article [Reed Col. 10 lines 25-30].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmer in view of Miles and Reed and in further view of Serafin (US 20170016952; “Serafim”).

Claim 10. Dependent on the test fixture of claim 8.  Lemmer does not explicitly disclose a front load frame located at the upper portion of the frame, wherein the front load frame defines a plurality of apertures each shaped to receive a corresponding fastener, and wherein the upper adapter plate defines a plurality of elongated apertures that receive the corresponding fastener. 

Serafim teaches electronic component tension, torsion, vibration and shock using a variety of attachments (Fig. 6).  Serafim further teaches the front load frame (Fig. 6: 212) defines a plurality of elongated apertures (Fig. 6: slit elements 248) that each receive a corresponding upper fastener (Fig. 6: fasteners 246) [0045], and wherein the upper adapter plate (Fig. 6: 212) defines a plurality of elongated apertures (Fig. 6 elements 248) that receive [0045] the corresponding fastener (Fig. 6: fasteners 246).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Serafim’s elongated openings with fasteners on a top tensioned adapter plate with Lemmer’s and Lee’s top tension adapter because  it improves alignment of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmer in view of Miles and in further view of Kismarton (US 20150020603; “Kismarton”).

Claim 13. Dependent on the test fixture of claim 12.  Lemmer does not explicitly disclose a support member extending in a longitudinal direction between the pair of front load frames, wherein the support member defines an edge having a series of biasing elements extending along a length of the edge.

Kismarton teaches Mechanical testing of component parts, or of test specimens [0004].  Kismarton further teaches a support member (Fig. 1: support grid 34), extending in a longitudinal direction (Fig. 1: longitudinal sides of 34) between the pair of front load frames  (Fig. 1:  57 top and bottom), wherein the support member (34) defines an edge (Fig. 1: longitudinal sides of 34) having a series of biasing elements (Fig. 1: 54 side hinge elements)[0066 The hinge elements 54 are preferably spring loaded and may be made of a rigid material such as steel or another rigid metal. The hinge elements 54 may be configured with pins and clevis fittings so that the first support grid 34a may be opened like a door with respect to the second support grid 34b]  extending along a length of the edge (Fig. 1: longitudinal sides of 34).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kismarton’s biasing elements on Lemmer’s longitudinal supports 15 to provide springs connecting 15 to the enclosure 17 because the biasing spring elements 
  Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20100224007  
Greszczuk; Longin B.
Tensile testing device
US 20020162400  
Xie, Ming  et al.
Tensile testing device no cooling no heating
US 20110126635  
LEE; BONG JAE et al.
Tensile strength tester with heater and cooler but cooler not on clamps
US 20140111041  
Schulz; Bradley D.
Tensile strength tester with heater and cooler but cooler not on clamps
US 20140102211  
Schulz; Bradley D.
Tensile strength tester with heater and cooler but cooler not on clamps
US 5095757
Larsen; Carl G. et al.
Tensile strength tester with heater and cooler but cooler and with elongated tension bolts
US 5945607
Peppel; Greg A. et al.
Similiar to Lemmer reference without the cooling detail
US 7204152 
Woodward; Colin J et al.
Biasing elements
US 7770467 
Halderman; Jonathan et al.
Tensile testing device cooling no heating
US 6629466 
Grote; Vogel P. et al.
Similiar to Lemmer reference without the cooling detail
US 3795134
Eichenbrenner; Fred E. et al.
Provides tensile teasting heating and cooling but lacks detail on the grips and their cooling 
US 5095757
LARSEN C G et al.
Good detail on grips and frame but little on cooling of the grips
JP 2010286479
UMENO T et al.
Tensile strength tester with heater and cooler but cooler not on clamps


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856  

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856